Citation Nr: 1525191	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the severance of service connection for familial spastic paraplegia, effective January 1, 2012, was proper. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot disability, claimed as right foot injury with Achilles tendon repair.

5.  Entitlement to service connection for a right lower extremity disability other than a right foot disability, including as due to a service-connected low back disability.  

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a right upper extremity disability.

8.  Entitlement to an initial rating greater than 20 percent for residuals of right shoulder rotator cuff tear.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, February 2010, and October 2011, rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a right foot disability, claimed as right foot injury with Achilles tendon repair, and the claim of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The factual basis for the December 2009 grant of service connection for familial spastic paraplegia was unwarranted; thus, the December 2009 rating decision contained clear and unmistakable error and severance of service connection for familial spastic paraplegia was proper.

2.  A June 2004 rating decision denied the claims for service connection for PTSD and a right foot disability; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claims was received by VA within one year from the date of that decision.

3.  The additional evidence presented since the June 2004 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for PTSD.

4.  The additional evidence presented since the June 2004 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a right foot disability.

5.  An acquired psychiatric disorder, to include PTSD, was not shown in service or for many years thereafter and there is no competent evidence linking any such condition to service.  

6.  The record evidence indicates that the Veteran's current cervical spine disability is not related to service. 

7.  The record evidence indicates that the Veteran's right upper extremity disability (claimed as cervical radiculopathy) is not related to service and was not caused by a service-connected disability.  

8.  There is an approximate balance of positive and negative evidence as to whether the Veteran's right lower extremity disability is due to radiculopathy caused by his service-connected low back disability.

9.  For the period from October 28, 2008 to April 15, 2011, the Veteran's right shoulder rotator cuff tear exhibited limitation of motion at shoulder level but not limitation of motion midway between the side and shoulder level.
 
10.  For the period beginning on April 15, 2011, the Veteran's right shoulder rotator cuff tear had range of motion that was limited to midway between his side and shoulder level.


CONCLUSIONS OF LAW

1.  The December 2009 rating action which granted service connection for familial spastic paraplegia was clearly and unmistakably erroneous and the subsequent rating decision severing benefits was proper.  38 U.S.C.A. §§ 1131, 5112(b)(10) (West 2014); 38 C.F.R. §§ 3.105(d), 3.303 (2014).

2.  The June 2004 rating decision that denied the claims of service connection for PTSD and for a right foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

3.  New and material evidence has been presented, and the claims of service connection for PTSD and for a right foot disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  A cervical spine disability was not incurred in or aggravated by active service, nor may arthritis of the cervical spine be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

8.  The criteria for service connection for a right upper extremity disability, including as due to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

9.  A right lower extremity disability was caused by a service-connected low back disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2014).

10.  The criteria for a disability rating greater than 20 percent from October 28, 2008 to April 15, 2011, for a right shoulder rotator cuff tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a Diagnostic Code (DC) 5201 (2014).
 
11.  The criteria for a 30 percent rating effective April 15, 2011, for a right shoulder rotator cuff tear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a DC 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by December 2008 and June 2009 letters.  

With regards to the higher initial rating claim for residuals of right shoulder rotator cuff tear, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has  been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, and post-service treatment records, an October 2009 formal finding by the RO that there was insufficient information to corroborate the Veteran's alleged stressors, and VA examination and opinion reports pertaining to the claims for service connection and an increased rating, herein decided.  With regard to the claim for service connection for PTSD or other psychiatric disorder, there is no competent evidence e of a psychiatric disorder during service or for many years thereafter, and there is no competent evidence corroborating the Veteran's alleged stressors.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, there is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim for service connection for PTSD.  Therefore, the Board finds that a remand for VA examination would not be beneficial in the adjudication of the claims.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

Severance of service connection for familial spastic paraplegia

In October 2008, the Veteran filed formal claims seeking service connection for several disabilities, including back pain and familial spastic paraplegia (FSP), also referred to as hereditary spastic paraparesis, hereditary spastic paraplegia and familial spastic paraparesis. 

The service treatment records show no treatment or diagnosis consistent with FSP.  After service, private treatment records treatment dated in January 2001, noted that the Veteran's medical history was significant for FSP, which his paternal uncle and paternal grandfather also had.  A June 2003 psychiatric report noted FSP diagnosed in 1995, but per the Veteran, having become manifest in 1989 during service.  

The Veteran was afforded a VA spine examination in December 2009.  Following a review of the medical evidence the examiner diagnosed lumbar L3-L4 radiculopathy as shown on EMG, right foraminal protrusion of the lumbar spine at L4-5, and spastic paraplegia.  The examiner opined that since there were symptoms of back pain while in service, the current back condition was likely a continuation of the pain noted in service. 

In a December 2009 rating decision, the RO granted service connection for right foraminal protrusion of the lumbar spine at L4-5, with spastic paraplegia (claimed as back condition).  The RO assigned a an initial disability rating of 20 percent effective October 28, 2008, under Diagnostic Code 5237.  Disabilities of the spine will be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the condition is rated as intervertebral disc syndrome under DC 5243.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 to 5243.  Accordingly, the Veteran's disability has been rated as a spine disorder.  

At this juncture, the Board notes that service connection for the back disability at issue here, and the 20 percent disability rating initially assigned by the RO in December 2009 under DC 5237, remain in effect.  Thus it appears that the RO merely recharacterized the issue as right foraminal protrusion of the lumbar spine at L4-5, to exclude spastic paraplegia.  Nonetheless, as the issue has been adjudicated and certified to the Board as severance of service connection for FSP, the Board will address the propriety of the severance of service connection for FSP. 

By rating action in June 2011, the RO proposed to sever service connection for FSP on the basis that clear and unmistakable error had been committed in granting service connection for the condition because FSP is considered a congenital or development defect which is unrelated to service and not subject to service connection.

On VA examination in April 2011, following a review of the claims file and an examination of the Veteran, the examiner opined that FSP was not caused or aggravated by the lumbar condition.  Also in the record are internet articles addressing the nature and causes of hereditary spastic paraparesis as a genetic disorder.  

The Veteran was advised of the RO's determination in July 2011 and also informed of his right to submit evidence showing why severance was not warranted.  The Veteran did not submit any evidence to the RO and, in October 2011, the RO issued a rating decision which severed service connection for FSP, effective January 1, 2012.  The RO severed service connection for FSP on the basis that it is considered a congenital or developmental defect which is unrelated to service, and not subject to service connection.  The RO further found that there was no evidence that this condition first manifested during active military service, nor was there any evidence it was worsened beyond normal progression during active military service.  The reasons cited by the RO for clear and unmistakable error (CUE) in that decision were a private treatment record in January 2001, which stated that the Veteran was first diagnosed with FSP in 1995, five months following an automobile accident, and while a June 2009 medical statement indicated that the Veteran had been treated for approximately seven years for musculoskeletal pain related primarily to FSP, and which the clinician described as a neurodegenerative disease, the clinician did not give a specific date of diagnosis. 

The Veteran appealed the RO's determination in the October 2011 rating decision, which is the basis of the current appeal.  The Veteran argued that the condition initially became symptomatic when he injured his back in service.  As such, his service-connected back disability constituted a disability that was superimposed over the FSP.  Therefore, even if considered a congenital disability, service connection for FSP is still warranted.   

Once service connection has been granted, it can be severed only upon the Secretary of the VA's showing that the rating decision granting service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (2014); Daniels v. Gober, 10 Vet. App. 474 (1997).  Thus, the burden of proof in severing service connection is on the Government, and this burden is the same as a claimant's burden in attempting to overturn a final decision on the basis of CUE. 

To establish a valid CUE claim, it must be shown that: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied" (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), (2) the error must be "undebatable" and the sort of error "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a finding of CUE must be based on the record and the law that existed at the time of the prior decision.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  CUE is "the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105(d). 

Unlike a CUE determination, a decision to sever service connection may be based on consideration of evidence acquired after the original granting of service connection.  The regulation does not limit reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels, 10 Vet. App. at 480; see also Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997). 

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided by 38 C.F.R. § 3.105(i), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d). 

The question before the Board is whether, based on all the evidence of record, the rating decision of December 2009 was clearly and unmistakably erroneous in granting service connection for right foraminal protrusion of the lumbar spine at L4-5, with spastic paraplegia. 

The Board has thoroughly reviewed the evidence in this case, in conjunction with the laws and regulations governing decisions to sever service connection, and concludes that the RO's action was proper.  The June 2011 rating decision proposing severance of service connection set forth all material facts and reasons for the proposed severance.  The Veteran was notified of the proposed severance by letter in July 2011 and given an opportunity to present additional evidence.  Service connection was eventually severed by an October 2011 rating action effective January 1, 2012.  Accordingly, the Board finds that the procedural safeguards of 38 C.F.R. § 3.105(d) have been met. 

The Board further finds that the December 2009 rating decision, where the RO granted service connection for right foraminal protrusion of the lumbar spine at L4-5, with spastic paraplegia, was clearly and unmistakably erroneous in that a VA examiner in 2011 opined that the Veteran's FSP is not related to the service-connected back disability, nor was it caused or aggravated by it.  Apparently, it was assumed, without any clinical evidence, that the Veteran's FSP was related to his lumbar spine disability, merely because on examination in 2009 the examiner listed both disabilities as affecting the spine.  Supporting evidence was not of record at that time.  For instance, the medical evidence of record in at that time, merely noted diagnoses of lumbar spine disorders and FSP along with multiple other comorbidities.  Furthermore, the records associated with treatment of FSP are void of any medical opinion linking that disease to the lumbar spine disability.  When a medical opinion was eventually provided in 2011, it became clear that the Veteran's FSP was not related to the lumbar spine disability.  Therefore, in light of the opinion provided by the VA examiner in 2011, as well as the lack of clinical evidence supporting any etiological relationship between the FSP and the service-connected lumbar spine disability, the RO's decision to sever service connection was based on a certified change in diagnosis (from an assumed etiological link between a lumbar spine disability and FSP to no etiological link established by the medical evidence of record).  See 38 C.F.R. § 3.105(d).  Had the evidence available in December 2009 been considered and analyzed carefully, service connection would never have been granted, as clearly these coexist as separate disease processes that affect the spine, but the competent medical evidence is against a finding that one causes or aggravates the other.  Therefore, the Board concludes that action by the RO which granted service connection for FSP was clearly and unmistakably erroneous, and the subsequent rating decision severing benefits was proper.

New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decision makers.  "Material" evidence means evidence that, by itself or  when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Right foot disability

A June 2004 rating decision denied the claim for service connection for a right foot injury.  The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  Thus, the June 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence considered at the time of the June 2004 rating decision included service treatment records, service personnel records, post-service private treatment records, and statements from the Veteran.  The service treatment records show that the Veteran was seen for a right foot injury on several occasions between 1987 and 1988.  In June 1987 the Veteran complained of right heel and ankle pain.  The assessment was plantar fasciitis.  In September 1988 he was treated for a grade I right ankle sprain.  On separation from service, the Veteran reported a history of foot trouble and his foot was clinically evaluated as normal.  A note recorded the Veteran's report of heel pain, not treated with medication, and fully recovered no complications and no sequelae.  Post-service treatment records failed to disclose a right foot disability.  

The evidence received since the prior final denial includes post-service treatment records and a VA examination report.  On VA examination in December 2009, the Veteran reported that right heel pain noted in service did not actually resolve, and in fact, he had to undergo surgery for his Achilles tendon.  The procedure reportedly was done privately in 1987.  The examiner recorded an impression of right heel tendon repair.  The examiner noted that he had been asked to render an opinion as to whether the current right heel condition was related to the complaints noted in service, however, given the fact that the private surgical treatment records from 1987 were not in the claims file, he stated he was unable to resolve the issue without resorting to mere speculation.   

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for service connection for a right foot disability.  Accordingly, as new and material evidence has been submitted, the claim is reopened.

PTSD

A June 2004 rating decision denied the claim for service connection for PTSD.  The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  Thus, the June 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence considered at the time of the June 2004 rating decision included service treatment records, service personnel records, post-service private treatment records, and statements from the Veteran.  Service personnel records showed that the Veteran did not serve in combat.  Service treatment records contained no findings or diagnosis consistent with a psychiatric disorder.  A private treatment record in June 2003 noted diagnoses of PTSD and major depression.  The Veteran stated that he was shot at while stationed in Panama.  The claim for service connection was denied because there was no credible verifiable stressor to support a diagnosis of PTSD as due to service.  

The evidence received since the prior final denial includes post-service treatment records, which document treatment for a psychiatric disorder, to include depression and anxiety.  In a statement in December 2008 the Veteran described an in-service stressor not previously reported.  Specifically, he stated that in 1989, while stationed at the Seymour Johnson Air Force Base and assigned to the 4th Fighter Wing, he was loaded to a plane on a secret mission to travel to Panama with the purpose of capturing drug lord Manuel Noriega.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for service connection for an psychiatric disability, to include PTSD.  Accordingly, as new and material evidence has been submitted, the claim is reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as psychoses or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Acquired Psychiatric Disorder

The Veteran asserts that he developed PTSD due to his experiences in service.  

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under Diagnostic and Statistical Manual of Mental Disorders, Fourth Edititon (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f) (2014).

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2014); Pentecost v. Principi, 16 Vet. App. 124 (2002).

If a stressor claimed by a Veteran is related to a Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

Throughout the period of the claim, post-service records include post-service private treatment records which document diagnoses of PTSD, depression and anxiety.  However, none of these records include a discussion of the PTSD diagnostic criteria when rendering the diagnosis.  Even assuming, without conceding, that the diagnosis of PTSD is adequate, the claim fails due to lack of a verified/corroborated stressor.

The Veteran claims that his PTSD is due to his being part of a secret mission in a foreign country to capture a drug lord.  Specifically, in December 2008, the Veteran stated that in 1989, while stationed at the Seymour Johnson Air Force Base and assigned to the 4th Fighter Wing, he was loaded to a plane on a secret mission to travel to Panama with the purpose of capturing drug Manuel Noriega, who was Panama's military dictator from 1983 to 1989, until the invasion of Panama by the United States.  The Veteran reported that he was shot at while stationed in Panama.  

The Veteran's service treatment records and personnel records fail to support his contentions.  The service treatment records contain no diagnosis, complaints or findings consistent with PTSD, nor do the service treatment records show any treatment for injuries incurred while being shot it.  Neither the service treatment records nor personnel records reference the claimed Veteran's involvement in a secret mission in Panama, or his involvement in the invasion of Panama.  His DD Form 214 listed his military occupational specialty as aerospace ground equipment specialist.  His DD Form 214 does not list any foreign service or any combat related awards or honors.  Moreover, the service personnel records fail to document any markers indicative of any behavioral changes which might be expected of someone who experienced personal trauma such as that described by the Veteran.  See 38 C.F.R. § 3.304(f)(5).

VA attempted to verify the Veteran's alleged in-service stressor; however, since the Veteran failed to provide any dates, names, or additional specificity, the claimed stressors could not be verified due to insufficient information.  Although the Veteran is competent to report as to events that occurred in the past, consideration must be given as to whether such statements are self-serving and compensation driven.  In this case, the Veteran's accounts of what happened simply are not supported by any corroborating evidence of record.  Specifically, no corroborating evidence has been found in support of his contentions.  As the Veteran's lay statements alone are not sufficient to verify his claimed stressors, and he has not provided sufficient information to permit the verification of such, the claim for PTSD must be denied.  Moreau, 9 Vet. App. at 395-396; Dizoglio, 9 Vet. App. at 166.

To the extent that the record may contain a diagnosis of PTSD based on the in-service reported stressor, such diagnosis is based on the Veteran's unsupported history of an alleged stressor event.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor).  

VA treatment records noted multiple psychiatric diagnoses other than PTSD, to include depression and anxiety disorder.  However, as above, any psychiatric diagnosis in the record that is based upon the unsubstantiated stressor reports has no probative value.  

Additionally, the service treatment records reveal no diagnosis of a psychiatric disorder in service, and there is no competent evidence suggesting a current psychiatric disorder is related to service for reasons other than his alleged stressors.  

While the Veteran believes that he suffers from PTSD or other psychiatric disability that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of psychiatric disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his psychiatric symptomatology is not competent medical evidence.  

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's psychiatric disorder, to include PTSD, arose in service or is etiologically related to service or any incidents therein.  Moreover, a psychosis was not shown within one year following discharge from service, and the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  

In sum, as the Board has found the Veteran's recollections regarding the occurrence of the claimed stressors to be unreliable and the stressors are not corroborated by other sources, there is no competent medical evidence of a diagnosis of PTSD that meets the DSM-IV requirements, and given the weight of the objective, persuasive evidence against a finding that any other psychiatric disorder is causally related to service, the Board finds that the preponderance of the evidence is against the claim that any psychiatric disorder was incurred in or in any way related to service.  As such the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).

Right lower extremity disability

The Veteran claims that he currently has right lower extremity radiculopathy that was caused by his service-connected low back disability.  

There is potentially contradictory evidence as to whether the Veteran has a right lower extremity radiculopathy.  On the one hand, a November 2008 private electrodiagnostic evaluation of the bilateral lower extremities was consistent with chronic right lower extremity lumbar radiculopathic changes with particular attention to the L3-L4 level.  A VA examination report in December 2009 recorded the Veteran's complaints of lower back pain that radiated to the right lower extremity.  The examiner noted some tenderness to palpation along the right lumbar paraspinal muscles.  There was right foraminal protrusion at L4-5 contacting the L4 nerve root on the right.  The examiner diagnosed lumbar L3-4 radiculopathy, as shown on EMG.  

By contrast, on VA peripheral nerves examination in February 2010, the examiner opined that it was less likely than not that the Veteran's right leg complaints were related to the lumbar spine disability.  The examiner determined that there was no coherent relationship shown in test results and physical findings that would explain the Veteran's symptoms.  The examiner associated the Veteran's right lower extremity symptoms with FSP.  Additionally, a VA examiner in April 2011, noted numbness and pain in a distribution consistent with L4-L5, L5-S1, which could involve the sciatic, tibial, superficial peroneal and deep peroneal nerve distribution.  The examiner opined that it was difficult to ascribe all the symptoms in the Veteran's lower extremity to the disc protrusion at L5-L5, in light of his FSP.  As such, the right lower extremity symptoms were more likely related to the FSP.  

In summary, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has a current right lower extremity symptoms are caused by his service-connected low back disability.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for right lower extremity radiculopathy as secondary to a service-connected low back disability is warranted.

Cervical spine disability and right upper extremity disability

In a statement December 2008, the Veteran reported that he injured his neck in service when he slipped and fell.  The Veteran contends that he suffers from right upper extremity radiculopathy secondary to the cervical spine disorder. 

As an initial matter, the record reflects that the Veteran has been diagnosed with a current cervical spine disability, to include degenerative disc disease, and cervical spine radiculopathy affecting the right upper extremity.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claims for service connection.  Thus, the remaining question before the Board is whether such disabilities are related to service.  

The service treatment records document that the Veteran was given a temporary profile due to spasms of the cervical and lumbar spine in July 1988.  On separation examination in February 1990 the Veteran's spine was clinically evaluated as normal.  The service treatment records contain no complaints, findings or diagnosis associated with a right upper extremity disability.  

After service, a May 2008 private treatment note recorded a finding of likely cervical radiculopathy.  

A private treatment report in June 2008 noted complaints of neck pain for a month.  A June 2008 MRI of the cervical spine revealed disk osteophyte complexes at C5-C6 and C6-C7.  

On VA spine examination in December 2009, the examiner noted that a 2008 MRI of the cervical spine revealed spondylosis and bilateral foraminal stenosis at C5-C6 and C6-C7.  

As arthritis was not shown in service or within one year following discharge from service, competent evidence linking the current disabilities to service is needed to substantiate the claims.  On the question of a link between the current cervical spine and right upper extremity disabilities and service, the preponderance of the competent and probative evidence is against the claims.

On peripheral nerves examination in February 2010, the examiner diagnosed multilevel cervical spine spondylosis.  The examiner noted neuritis in the right upper extremity, which presented difficulty for the Veteran when performing overhead motions at work.  It also had a moderate effect on the Veteran's activities of daily living.  The examiner determined that the Veteran's numbness of the posterior right shoulder going into the hand was caused by the cervical spine radiculopathy, as opposed to the right shoulder disability.  The examiner based the opinion on the fact that an orthopedic specialist concluded in 2008 that the cause of the Veteran's right upper extremity symptoms was cervical radiculopathy.  Furthermore, a recent surgical procedure of the right shoulder failed to impact the Veteran's right upper extremity symptoms.   

On VA examination in April 2011, the Veteran reported injuring his cervical spine in 1988.  Reportedly, the condition had remained symptomatic since service.  Following an examination of the Veteran and a review claims folder, the VA examiner stated his opinion that the cervical spine condition is not related to the treatment in service.  In an examination addendum dated September 2011, the examiner noted that with only one record of treatment in service in July 1988 diagnosed as muscle spasms, it was not likely that a muscle spasm in 1988 would develop into degenerative disc disease of the cervical spine.  The VA examiner attributed the right upper extremity symptoms to the Veteran's FSP.

The Board finds the April 2011 VA examiner's opinion that the Veteran's cervical spine disorder is not related to service to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough  review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the examiner provided an adequate rationale for the opinion provided, and the opinion is consistent with the medical evidence in the claims file.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current cervical spine and right upper extremity disorders to service.  

While the Veteran may believe that his current cervical spine disability is related to injuries in service, as a lay person, he is not shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of cervical spine disorders requires medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current cervical spine disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the lay opinions of record in this appeal regarding the etiology of the Veteran's cervical spine disability are not competent medical evidence.  

The record does not contain competent and credible evidence as to whether the Veteran's disabilities are related to service.  In fact, the most probative medical evidence does not associate the Veteran's cervical spine disorder and right upper extremity disability to service. 

To the extent the Veteran claims entitlement to service connection for right upper extremity radiculopathy as secondary to the cervical spine disability or FSP, service connection for a cervical spine disability and FSP has not been established.  Accordingly, there is no legal basis upon which to award service connection on a secondary basis.  38 C.F.R. § 3.310.

In summary, there is no competent evidence of arthritis of the cervical spine in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Moreover, the most probative and persuasive evidence is against a finding that his current cervical disability with associated right upper extremity radiculopathy are related to service.  Accordingly, service connection for a cervical spine disability and right upper extremity radiculopathy is denied. 

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

 A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pertaining to the Veteran's service-connected residuals of right shoulder rotator cuff tear, the RO has assigned a 20 percent disability rating under DC 5201.  DC 5201 specifies ratings for limitation of motion of the arm.  The record shows that the Veteran is right handed and therefore the ratings for the major arm, as opposed to the minor arm, are considered.  See 38 C.F.R. § 4.69 (2014).  A 20 percent evaluation is warranted for limitation of motion of the major arm to shoulder level 90 degrees of abduction).  38 C.F.R. § 4.71a, DC 5201.  For limitation of motion of the major arm to midway between the side and the shoulder (essentially 45 degrees of abduction), a 30 percent rating is assigned.  Id.  For limitation of motion of the major arm to 25 degrees from the side, a 40 percent rating is assigned.  Id. 

Normal range of motion of the shoulder joint is from 0 to 180 degrees of forward elevation, 0 to 180 degrees of abduction, 0 to 90 degrees of external rotation, and 0 to 90 degrees of internal rotation.  See 38 C.F.R. § 4.71, Plate I (2014).  In evaluating the examination reports, forward flexion to means forward elevation, with shoulder abduction indicating motion from the side.  Id. 

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Review of the criteria for rating shoulder disabilities reveals that this is the appropriate diagnostic code.  There is no evidence of malunion, nonunion, or fibrous union of the clavicle, scapula, or humerus and the evidence shows that there has never been dislocation of any right shoulder joint.  See 38 C.F.R. § 4.71a, DCs 5202, 5203 (2014).  Moreover, there is no evidence of ankylosis of the right shoulder.  See 38 C.F.R. § 4.71a, DC 5200 (2014).

On VA joints examination in December 2008 the Veteran reported dull right shoulder pain that he treated with medication.  The pain would flare up with activities, especially at work when lifting overhead, but did not bother him with activities of daily living.  Flexion was to 100 degrees, abduction was to 110 degrees, extension was to 20 degrees, external rotation was to 60 degrees, and internal rotation was to 10 degrees.  There was no change in the range of motion with repetition.  There was pain at the end range for all ranges tested, with the exception of extension where there was stiffness.  There was tenderness to palpation over his acromioclavicular joint and over the biceps tendon.  Arm drop test and apprehension sign were both negative.  The impression was right rotator cuff tendonitis and right biceps tendon repair.  

For the period starting in October 28, 2008, the date of claim, the Veteran's right shoulder disability was assigned a 20 percent disability rating.  The record does not indicate the Veteran's right shoulder range of motion of the major arm to midway between the side and the shoulder which would warrant a 30 percent rating or having limitation of motion of the major arm to 25 degrees from the side, which would warrant a 40 percent rating.  See 38 C.F.R. § 4.71a, DC 5201.  As limitation of motion is not functionally limited to midway between the side and shoulder level, the criteria for a 30 percent rating under DC 5201 for the right shoulder have not been met, even considering additional limitation of motion due to pain, fatigability, incoordination, or other factors.  Id.  Therefore, the Board finds that from October 28, 2008 to April 15, 2011, the criteria for a rating greater than 20 percent for a right shoulder disability were not met. 

On VA examination in April 2011, the Veteran reported that his right shoulder was manifest by problems with weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, dislocation, tenderness and pain.  The symptoms flared twice a day and lasted approximately two hours.  During these episodes, pain could increase to 9 out of 10.  The symptoms were aggravated by physical activity, and improved with rest, although nothing ever totally alleviated his pain.  The pain kept him from having problems or being able to walk with canes and it made it difficult for him to use his arms.  He took medication for the pain.  He had rotator cuff surgery in 2001 and then he had biceps tendon repair done in 2008.  He reportedly became incapacitated after this most recent procedure.  There had been no shoulder replacement.  He stated he had functional impairment, limited mobility, and constant pain and states that his wife has to help him get dressed.  He could not do certain things by himself.  For example, his wife had to help him put on his shoes.  There was tenderness, but no effusion or edema was noted.  Flexion was to 85 degrees, abduction was to 45 degrees, external rotation was to 90 degrees, and internal rotation was to 45 degrees, with pain noted with all movements.  X-rays of the right shoulder were normal.  The right shoulder joint was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The Board finds that limitation of movement of the right shoulder to 45 degrees on abduction, as noted in this examination, is consistent with the 30 percent rating criteria requiring limitation of motion of the arm midway between the side and shoulder level.  Id.

The preponderance of evidence supports a finding that the Veteran's right shoulder disability has approximated the criteria for a rating of 30 percent for the period beginning on April 15, 2011.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2014).

The Board also has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

The Board notes that the schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology,     and provide for additional or more severe symptoms than currently shown by the evidence.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, the Veteran has not claimed and the evidence fails to show that his residuals of right shoulder rotator cuff tear is productive of marked interference with employment.  Nor has he been frequently hospitalized for this condition.  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

The December 2009 rating decision contained clear and unmistakable error in its grant of service connection for right foraminal protrusion of the lumbar spine at L4-5, to include spastic paraplegia, and service connection is severed.

As new and material evidence has been presented, the claim for service connection for PTSD is reopened; to this extent only the appeal is granted.

As new and material evidence has been presented, the claim for service connection for a right foot disability is reopened; to this extent only the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for right lower extremity radiculopathy is granted.

Entitlement to a disability rating greater than 20 percent for the period from October 28, 2008 to April 15, 2011, for residuals of right shoulder rotator cuff tear is denied.

Entitlement to a 30 percent rating, and no higher, effective April 15, 2011, for residuals of right shoulder rotator cuff tear is granted.


REMAND

With regards to the claim for service connection for a right foot disability, at the December 2009 VA examination the Veteran reported that that he had undergone surgery for his Achilles tendon in 1987 during service.  Reportedly, the surgery was performed by a private medical treatment provider.  The AOJ should attempt to obtain these records.  

As for the TDIU claim, the Board finds that the issue of entitlement to TDIU is intertwined with the grant of service connection for right lower extremity radiculopathy in this decision.  Thus, adjudication of the TDIU claim is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for right lower extremity since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, including any right foot surgical treatment records dated in 1987 that may be available.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2. Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


